DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to communications filed on 12/12/2021.
Claims 1, 3, 6-10, 12, and 14 have been amended.
Claims 4-5, 11, and 15 have been cancelled.
Claims 1-3,6-10,12-14 and 16-18 are pending.
Allowable Subject Matter
Claims 1-3,6-10,12-14 and 16-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “wherein after receiving the handshake request sent by the client towards the target domain name, the service server maintains a persistent connection with the client through a first process, and the service server maintains a persistent connection with the server in the edge node through a second process, and correspondingly, the method further comprises: establishing a mapping relationship between the first process and the second process, such that when the client once again sends an access request towards the target domain name within a specified period of time, the access request is received by the service server through the first process, and the access request is processed between the service server and the server in the edge node through the second process” as recited in claim 1 and similarly stated in claim(s) 12, and “wherein the server in the edge node maintains a persistent connection with the service server through a second process that is different from a first process, through which the service server 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446